Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction of Organization % Owned Logic Express Ltd. British Virgin Islands 100% Shandong Missile Biologic Products., Ltd The Peoples Republic of China 82.76% Xia Jin Plasma Company The Peoples Republic of China 82.76% He Ze Plasma Company The Peoples Republic of China 82.76% Yang Gu Plasma Company The Peoples Republic of China 82.76% Zhang Qiu Plasma Company The Peoples Republic of China 82.76% Qi He Plasma Company The Peoples Republic of China 82.76% Huan Jiang Plasma Company The Peoples Republic of China 82.76% Fang Cheng Plasma Company The Peoples Republic of China 66.21% Shangdong Medical Company The Peoples Republic of China 82.76%
